In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                 ___________________________
                      No. 02-19-00034-CV
                 ___________________________

                 JERRY LYNN BISBY, Appellant

                                V.

TARRANT COUNTY, CITY OF NORTH RICHLAND HILLS, BIRDVILLE
 INDEPENDENT SCHOOL DISTRICT, TARRANT COUNTY COLLEGE
DISTRICT, AND TARRANT COUNTY HOSPITAL DISTRICT, Appellees



              On Appeal from the 67th District Court
                      Tarrant County, Texas
                 Trial Court No. 067-D18370-18


           Before Sudderth, C.J.; Gabriel and Womack, JJ.
            Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      Appellant Jerry Lynn Bisby’s brief was originally due on June 19, 2019. On

July 2, 2019, appellees Tarrant County, City of North Richland Hills, Birdville

Independent School District, Tarrant County College District, and Tarrant County

Hospital District filed a motion to dismiss this appeal for want of prosecution because

appellant had failed to file a brief. On July 18, 2019, appellant filed a letter in which

he requested an “exten[s]ion of time to file a brief” and “for the court to provide a

lawyer for appellant.” We granted the request for an extension of time, denied the

request for an attorney, and set the due date for appellant’s brief as August 23, 2019.

On August 27, 2019, we notified appellant that his brief had not been filed as the

appellate rules require.     See Tex. R. App. P. 38.6(a).         We stated that we

could dismiss this appeal for want of prosecution unless, within ten days, appellant

filed an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b).    Although appellant filed a one-page document entitled

“Appellant[’]s Brief” on September 4, 2019, he failed to file a motion reasonably

explaining the brief’s untimely filing. In addition, the brief failed to comply with

appellate rules of procedure 9.4 and 38.1 and local rule 1.A. See Tex. R. App. P. 9.4,

38.1; 2nd Tex. App. (Fort Worth) Loc. R. 1.A. Thereafter, on September 9, 2019,




                                           2
appellees filed their second motion to dismiss this appeal for want of prosecution.

We held the motion for ten days, but appellant did not respond to this motion.

      Because appellant has failed to file a motion reasonably explaining the untimely

filing of his brief even after we afforded him an opportunity to explain his initial

failure and has failed to file a brief that complies with the rules of appellate procedure

and the local rules, we grant in part1 appellees’ second motion to dismiss this appeal

for want of prosecution and dismiss the appeal for want of prosecution. See Tex. R.

App. P. 38.8(a)(1), 42.3(b), (c), 43.2(f). In addition, we deny appellant’s “motion for

exten[s]ion of time to obtain ‘exhibits’ to present to the court showing that my son

has been paying the taxes on the Bisby homestead at 7009 Corona.”


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Delivered: October 3, 2019




      1
        Appellees request that we “dismiss this appeal for want of prosecution, in its
entirety and with prejudice.” We deny appellees’ motion as to the latter request.

                                            3